Title: From John Adams to William Bentley, 30 June 1813
From: Adams, John
To: Bentley, William



Dear Sir
Quincy June 30th 1813

Well knowing your love of your Country, and your judicious discrimination in the choice of measures to promote its interest; I presume you will not be displeased, with the enclosed volume.
Be so good as to accept it as a very small expression of gratitude for the many civilities I have received from you.
At the same time your situation may afford, opportunities of improving the work and extending the circulation of it. I am Sir with great Esteem your obliged Friend

John Adams